Back to 10K CONTENTS CORPORATE PROFILE AND RELATED INFORMATION 1 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 3 MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING 10 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 11 FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS 12 CONSOLIDATED STATEMENTS OF INCOME 13 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 14 CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY 15 CONSOLIDATED STATEMENTS OF CASH FLOWS 16 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 19 BOARD OF DIRECTORS AND EXECUTIVE OFFICERS 73 Table of Contents CORPORATE PROFILE AND RELATED INFORMATION TF Financial Corporation (the “Company”) is the parent company of 3rd Fed Bank and its subsidiaries Third Delaware Corporation and Teragon Financial Corporation (collectively, “3rd Fed” or the “Bank”) and Penns Trail Development Corporation. At December 31, 2013, total assets were $835.7million and total stockholders’ equity was $94.9million. The Company is a unitary savings and loan holding company which, under existing laws, generally is not restricted in the types of business activities in which it may engage, provided that 3rd Fed retains a specified amount of its assets in housing-related investments. 3rd Fed is a Pennsylvania-chartered stock savings bank headquartered in Newtown, Pennsylvania, which was originally chartered in 1921 under the name “Polish American Savings Building and Loan Association.” Deposits of 3rd Fed have been federally insured since 1935 and are currently insured up to the maximum amount allowable by the Federal Deposit Insurance Corporation (the “FDIC”). 3rd Fed is a community-oriented institution offering a variety of financial services to meet the needs of the communities that it serves. As of December31, 2013, 3rd Fed operated branch offices in Bucks and Philadelphia counties, Pennsylvania and in Burlington, Mercer and Ocean counties, New Jersey. 3rd Fed attracts deposits ($683.9million at December31, 2013) from the general public and uses such deposits, together with borrowings mainly from the Federal Home Loan Bank of Pittsburgh (“FHLB”) ($49.6million at December31, 2013) and other funds, to originate loans secured by first mortgages and junior liens on owner-occupied, one-to four-family residences, and to originate loans secured by commercial real estate, including construction loans. On July 2, 2013, the Company acquired Roebling Financial Corp, Inc. (“Roebling”), the parent company of Roebling Bank,which operated five banking locations in Burlington and Ocean Counties in New Jersey. In accounting for the transaction the assets and liabilities of Roebling were recorded on the books of the Company in accordance with accounting standard ASC 805, Business Combinations. Therefore, the statement of operations for the year ended December 31, 2013, reflects the operations associated with the Roebling acquisition from the acquisition date through December 31, 2013. Stock Market Information Since its issuance in July 1994, the Company’s common stock has been traded on the NASDAQ Global Market. The daily stock quotation for the Company is listed on the NASDAQ Global Market published in The Wall Street Journal, The Philadelphia Inquirer, and other leading newspapers under the trading symbol of “THRD.” The number of shareholders of record of common stock as of February 28, 2014, was approximately 397. This does not reflect the number of persons or entities who held stock in nominee or “street” name through various brokerage firms. Dividend Policy The Company has adopted a formal dividend policy. Before each dividend declaration by the Board of Directors, the Board makes the following determinations: 1. The capital of the Company is adequate for the current and projected business operations of the Company. 2. The liquidity of the Company after the payment of the dividend is adequate to fund the operations of the Company for a reasonable period of time into the future. 3. In light of the fact that the primary source of liquidity with which to pay dividends is dividend payments from the subsidiary Bank, the Board considers a number of factors specifically applicable to the Bank, such as its expected level of earnings and capital, and the possibility of regulatory restrictions.Among other limitations, 3rd Fed may not declare or pay a cash dividend on any of its stock if the effect thereof would cause 3rd Fed’s regulatory capital to be reduced below (1)the amount required for the liquidation account established in connection with 3rd Fed’s conversion from mutual to stock form, or (2)the regulatory capital requirements imposed by federal banking agencies. The amount of the quarterly dividend is reviewed by the Board of Directors, may be increased or reduced as deemed appropriate by the Board, and may be suspended by the Board at any time and recommenced or discontinued at the discretion of the Board. In addition to quarterly cash dividends, the Board of Directors may periodically consider the payment of special cash dividends or stock dividends. 1 Table of Contents Stock Price and Dividend History The following table sets forth the high and low sales prices and cash dividends declared for the periods indicated. Quoted market price Dividend declared Quarter ended High Low per share December31, 2013 $ $ $ September30, 2013 $ $ $ June30, 2013 $ $ $ March31, 2013 $ $ $ December31, 2012 $ $ $ September30, 2012 $ $ $ June30, 2012 $ $ $ March31, 2012 $ $ $ 2 Table of Contents MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS General.The following discussion and analysis should be read in conjunction with the Company’s consolidated financial statements and is intended to assist in understanding and evaluating the major changes in the financial position and results of operations of the Company with a primary focus on an analysis of operating results. The Company may from time to time make written or oral “forward-looking statements”, including statements contained in the Company’s filings with the Securities and Exchange Commission (“SEC”), in its reports to stockholders and in other communications by the Company, which are made in good faith by the Company pursuant to the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements involve risks and uncertainties, such as statements of the Company’s plans, objectives, expectations, estimates and intentions that are subject to change based on various important factors (some of which are beyond the Company’s control). The following factors, among others, could cause the Company’s financial performance to differ materially from the plans, objectives, expectations, estimates and intentions expressed in such forward-looking statements: the strength of the United States economy in general and the strength of the local economies in which the Company conducts operations; the effects of, and changes in, trade, monetary and fiscal policies and laws, including interest rate policies of the Board of Governors of the Federal Reserve System, inflation, interest rate, market and monetary fluctuations; the timely development of and acceptance of new products and services of the Company and the perceived overall value of these products and services by users, including the features, pricing and quality compared to competitors’ products and services; the willingness of users to substitute competitors’ products and services for the Company’s products and services; the success of the Company in gaining regulatory approval of its products and services, when required; the impact of changes in financial services’ laws and regulations (including laws concerning taxes, banking, securities and insurance); technological changes; acquisitions; changes in consumer spending and saving habits; failure to realize the anticipated benefits as a result of our acquisition of Roebling and Roebling Bank; the possibility that any remaining integration of Roebling’s business and operations with the Company, may be more difficult and/or take longer than anticipated and may have unanticipated adverse results; and the success of the Company at managing the risks involved in the foregoing. The Company cautions that the foregoing list of important factors is not exclusive. The Company does not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by or on behalf of the Company. The Company’s income on a consolidated basis is derived substantially from its investment in its subsidiary 3rd Fed. The earnings of 3rd Fed depend primarily on its net interest income. Net interest income is affected by the interest income that 3rd Fed receives from its loans and investments and by the interest expense that 3rd Fed incurs on its deposits, borrowings and other sources of funds. In addition, the mix of 3rd Fed’s interest-bearing assets and liabilities can have a significant effect on 3rd Fed’s net interest income; loans generally have higher yields than securities; retail deposits generally have lower interest rates than other borrowings. 3rd Fed also receives income from service charges and other fees and occasionally from sales of investment securities, loan sales and real estate owned. 3rd Fed incurs expenses in addition to interest expense in the form of provisions for loan losses, salaries and benefits, deposit insurance premiums, property operations and maintenance, advertising and other related business expenses. Critical Accounting Policies Certain critical accounting policies of the Company require the use of significant judgment and accounting estimates in the preparation of the consolidated financial statements and related data of the Company. These accounting estimates require management to make assumptions about matters that are highly uncertain at the time the accounting estimate is made. Management believes that the most critical accounting policy requiring the use of a significant amount of accounting estimates and judgment is the determination of the allowance for loan losses. Allowances are established based on an analysis of individual loans, pools of similar loans, delinquencies, loss experience, economic conditions generally and as they may affect individual borrowers, and other factors. Individual loans are evaluated based on cash 3 Table of Contents flows or value of the underlying collateral, and the financial strength of any guarantors. All of these evaluation factors are subject to a high degree of uncertainty. If the financial condition and collateral values of a significant amount of debtors should deteriorate more than the Company has estimated, present allowances for loan losses may be insufficient and additional provisions for loan losses may be required. In addition, a single loan may result in the loss of a substantial amount and may significantly reduce the allowance. The allowance for loan losses was $6.6million at December 31, 2013. Financial Condition and Changes in Financial Condition Assets.The Company’s total assets at December 31, 2013 were $835.7 million, an increase of $123.9million, during the year which was largely due to the acquisition of Roebling. Loans receivable, net increased by $87.4million during 2013. The acquisition of Roebling resulted in an increase in loans receivable of $102.0 million in addition to originations of consumer and single-family residential mortgage loans totaling $67.8 million and originations of commercial loans totaling $29.8 million. Offsetting these increases were principal repayments on loans totaling $110.5 million. The Company increased the allowance for loan losses by $839,000, transferred $737,000 from loans to real estate acquired through foreclosure and amortized $178,000 of net deferred loan origination costs. Loans receivable held for sale were $349,000 at December 31, 2013. During the year, originations of loans for sale in the secondary market totaled $31.8 million and proceeds from loan sales totaled $32.6 million. Investment securities increased by $21.7 million which was mainly the result of securities acquired from Roebling totaling $37.3 million and purchases of $20.5 million. Offsetting these increases were principal repayments, maturities and sales totaling $30.4 million, a decrease in the fair value of available for sale securities of $5.5 million and net premium amortization of $719,000. Cash and cash equivalents increased during the year by $14.2 million. Liabilities.Total liabilities increased by $111.9 million during 2013. Deposit balances increased $123.6million during the period. The branches acquired in the Roebling acquisition resulted in an addition of $127.8million of deposits. Excluding deposits held at the Roebling branches, checking, money market and savings accounts increased by $25.8 million, and retail CDs decreased by $29.5 million during 2013. Advances from the FHLB decreased by $11.1million, the result of scheduled amortization and maturities including repayment of $3.1million of advances acquired from Roebling. Stockholders’ Equity.Total consolidated stockholders’ equity of the Company was $94.9 million or 11.4% of total assets at December 31, 2013. During 2013, in conjunction with the Roebling acquisition, the Company issued 306,873 shares of its common stock, which increased stockholders equity by $7.7 million. Additionally, the Company issued 27,377 shares of its common stock associated with the Employee Stock Ownership Plan (“ESOP”), the 2011 Director Stock Compensation Plan and upon the exercise of stock options which combined with stock option expense, resulted in an increase to stockholders’ equity of $1.0 million. Stockholders’ equity was also increased by net income for the year of $6.6 million. Offsetting these increases were cash dividends paid of $884,000, a decrease in accumulated other comprehensive income net of tax of $2.1 million, and repurchases of 10,412 shares of common stock totaling $274,000. At December 31, 2013, there were approximately 99,000 shares available for repurchase under the previously announced share repurchase plan. 4 Table of Contents Average Balance Sheet.The following table sets forth information (dollars in thousands) relating to the Company’s average balance sheet and reflects the average yield on assets and average cost of liabilities for the periods indicated. The yields and costs are computed by dividing income or expense by the average balance of interest-earning assets or interest-bearing liabilities, respectively for the periods indicated. For the years ended December 31, Average Average Average Average balance Interest yld/cost balance Interest yld/cost ASSETS Interest-earning assets: Loans receivable, net (1) $ $ % $ $ % Mortgage-backed securities % % Investment securities (2) % % Other interest-earning assets (3) 27 % 8 % Total interest-earning assets % % Noninterest-earning assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Interest-bearing liabilities: Deposits $ % $ % Advances from the FHLB % % Total interest-bearing liabilities % % Noninterest-bearing liabilities Total liabilities Stockholders’ equity Total liabilities and stockholders’ equity $ $ Net interest income—tax equivalent basis Interest rate spread (4)—tax equivalent basis % % Net yield on interest-earning assets (5)—tax equivalent basis % % Ratio of average interest-earning assets to average interest-bearing liabilities % % Less: tax equivalent interest adjustment ) ) Net interest income $ $ Interest rate spread (4) % % Net yield on interest-earning assets (5) % % Nonaccrual loans have been included in the appropriate average loan balance category, but interest on nonaccrual loans has not been included for purposes of determining interest income. Tax equivalent adjustments to interest on investment securities were $773,000 and $775,000 for the years ended December 31, 2013 and 2012, respectively. Tax equivalent interest income is based upon a marginal effective tax rate of 34%. Includes interest-bearing deposits in other banks. Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. Net yield on interest-earning assets represents net interest income as a percentage of average interest-earning assets. 5 Table of Contents Rate/Volume Analysis.The following table presents, for the periods indicated, the change in interest income and interest expense attributed to (i)changes in volume (changes in the weighted average balance of the total interest-earning asset and interest-bearing liability portfolios multiplied by the prior year rate), and (ii)changes in rate (changes in rate multiplied by prior year volume). Changes attributable to the combined impact of volume and rate have been allocated proportionately based on the absolute value of changes due to volume and changes due to rate. For the years ended December 31, 2013vs2012 Increase (decrease) due to Volume Rate Net (in thousands) Interest income: Loans receivable, net $ $ ) $ Mortgage-backed securities ) ) ) Investment securities (1) ) Other interest-earning assets 23 (4 ) 19 Total interest-earning assets ) 91 Interest expense: Deposits ) ) Advances from the FHLB ) ) ) Total interest-bearing liabilities ) ) Net change in net interest income $ $ ) $ Tax equivalent adjustments to interest on investment securities were $773,000 and $775,000 for the years ended December 31, 2013 and 2012, respectively. Tax equivalent interest income is based upon a marginal effective rate of 34%. Comparison of Years Ended December 31, 2013 and December31, 2012 Net Income.Net income was $6.6million for the year ended December 31, 2013 compared with net income of $5.4million for the year ended December31, 2012. Total Interest Income.Total interest income, on a taxable equivalent basis, increased by $91,000 between the years 2013 and 2012. Interest income from loans receivable increased by $653,000 as the result of a $60.2 million increase in the average balance of loans outstanding netted against the effect of a decrease in the average yield on loans of 40 basis points. The merger with Roebling resulted in the increase in the average balance of loans outstanding whereas the decrease in the yield was caused by the combined effects of a large number of higher rate loans being prepaid, and new loans added to the portfolio with lower yields than the existing portfolio loans that had matured or refinanced. Interest income from mortgage-backed securities was lower in 2013 in comparison to 2012 mainly because the yield associated with principal repayments was higher than the yield on the remaining mortgage-backed securities as well as the low yield on the mortgage-backed securities acquired from Roebling. Interest income from investment securities increased during 2013 as compared with 2012 due to the higher outstanding average balance of agency securities acquired from Roebling as well as purchases of municipal securities during 2013. Offsetting the increase in balance was the effect of lower yields on the securities acquired from Roebling. Total Interest Expense.Total interest expense decreased by $1.0 million to $3.9 million during 2013 as compared with 2012. The average outstanding balance of deposits increased $81.0 million during 2013 as compared to 2012 mainly as a result of the Roebling acquisition. The average interest rate paid on the Bank’s deposits was 17 basis points lower in 2013 due to the maturity of certificates of deposit that had higher interest rates than current market rates offered on the products into which the maturing CDs were renewed or reinvested, as well as a favorable change in the deposit mix and pricing. Interest expense associated with borrowings from the FHLB decreased $507,000 in 2013 when compared to 2012. During 2013, the average outstanding borrowings decreased by $3.1million. In addition, the 6 Table of Contents cost of borrowed funds decreased 80 basis points because the weighted average rate of advances that matured in 2012 was higher than in 2013. Noninterest Income.Total noninterest income was $6.1 million for the year ended December 31, 2013 compared with $4.1million for the year ended December 31, 2012. The Company had a purchase gain associated with the acquisition of Roebling of $1.1 million. In addition, income from the benefits paid on the bank owned life insurance policies was $934,000 during the second quarter of 2013 due to the death of two insured individuals. Service fees, charges and other operating income increased $577,000 mainly due to an increase in fair value adjustments to mortgage servicing rights of $319,000 between 2012 and 2013. Gain on disposition of premises and equipment included $417,000 related to an eminent domain matter affecting a parcel of Company property, a $143,000 increase over the amount recorded in 2012 related to the same matter, which is now finalized. Offsetting these increases was a decrease of $645,000 in the gain on sale of loans in the secondary market due to the lower level of residential loan sale activity. Noninterest Expense.Total noninterest expense increased by $3.2 million to $22.1 million for the year ended December 31, 2013 compared to 2012. Acquisition costs attributable to Roebling totaled $1.4million during 2013 and included contract exit fees as well as technology-related costs and consultant fees incurred for the system conversion of the data from the systems used by Roebling to the Bank. Merger-related costs attributable to the acquisition of Roebling increased $630,000 in 2013 as compared to 2012. Employee compensation increased by $1.1million in 2013, which was mainly the result of employee costs associated with staffing the five additional branches acquired from Roebling. In addition, stock option expense increased $285,000 for 2013 as compared to 2012, mainly due to the expense associated with granting 205,000 stock options during 2013. The occupancy costs increased $311,000 in 2013, largely the result of operating and maintaining the five additional branch offices acquired from Roebling. Income Tax Expense.The Company’s effective tax rate was 22.9% for 2013 compared to 24.3% for 2012. These effective tax rates are lower than the Company’s marginal tax rate of 34% largely due to the tax-exempt income associated with the Company’s investments in tax-exempt municipal bonds, bank owned life insurance and purchase gain associated with the Roebling acquisition, offset by merger-related costs treated as nondeductible. Liquidity and Capital Resources Liquidity.The Company’s primary sources of liquidity are dividends from the Bank, principal and interestpayments received from a loan made to the Bank’s ESOP, and tax benefits arising from the use of the Company’s tax deductions by other members of its consolidated group pursuant to a tax sharing agreement. The Company is dependent upon these sources and cash on hand which totaled approximately $2.2million at December31, 2013 to fund its operations and pay the dividend to its shareholders. There has been no material adverse change in the ability of the Company to fund its operations during the year ended December 31, 2013. The Bank’s liquidity is a measure of its ability to fund loans, pay withdrawals of deposits, and other cash outflows in an efficient, cost-effective manner. The Bank’s short-term sources of liquidity include maturity, repayment and sales of assets, excess cash and cash equivalents, new deposits, brokered deposits, other borrowings, and new borrowings from the FHLB and the Federal Reserve Bank (“FRB”). The amount of certificate accounts that are scheduled to mature during the twelve months ending December31, 2014, is approximately $129.7million. To the extent that these deposits do not remain at the Bank upon maturity, the Bank believes that it can replace these funds with other deposits, cash and cash equivalents, and advances from the FHLB or other borrowings. It has been the Bank’s experience that substantial portions of such maturing deposits remain at the Bank. At December 31, 2013, the Bank had outstanding $78.5million in commitments to originate loans or fund unused lines of credit, and letters of credit. The loan commitments will be funded during the twelve months ending December31, 2014. The unused lines and letters of credit can be funded at any time. At December 31, 2013, the Bank had $1.7million in optional commitments to sell loans. The Company also has obligations under lease agreements. Payments required under such lease agreements will be approximately $489,000 during the year ending December31, 2014. The Bank endeavors to fund its operations internally but has, when deemed prudent, borrowed funds from the 7 Table of Contents FHLB. As of December 31, 2013, such borrowed funds totaled $49.6million. The amount of these borrowings that will mature during the twelve months ending December 31, 2014 is $4.3million. At December 31, 2013, potential sources of funds to fulfill these possible liquidity needs included: a $60.0million line of credit, which was unused, up to approximately $161.5million of additional collateral-based borrowing capacity at the FHLB, and $18.2million of collateral-based borrowing capacity at the FRB. Capital Resources.Under current regulations, the Bank must have core capital equal to 4% of adjusted total assets of which 1.5% must be tangible capital, and risk-based capital equal to 8% of risk-weighted assets. On December 31, 2013, the Bank met its three regulatory capital requirements. Management believes that under current regulations, the Bank will continue to meet its minimum capital requirements in the foreseeable future. However, events beyond the control of the Bank, such as increased interest rates or a downturn in the economy in areas in which the Bank operates, could adversely affect future earnings and as a result, the ability of the Bank to meet its future minimum capital requirements. Impact of Inflation and Changing Prices The consolidated financial statements and related data have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) which require the measurement of financial position and operating results in terms of historical dollars, without consideration for changes in the relative purchasing power of money over time caused by inflation. Unlike industrial companies, nearly all of the assets and liabilities of a financial institution are monetary in nature. As a result, interest rates have a more significant impact on a financial institution’s performance than general levels of inflation. Interest rates do not necessarily move in the same direction or in the same magnitude as the price of goods and services, since such goods and services are affected by inflation. In the current interest rate environment, liquidity and the maturity structure of the Company’s assets and liabilities are critical to the maintenance of acceptable performance levels. Quantitative and Qualitative Disclosures About Market Risk Interest Rate Risk Management.The Bank has established an Asset/Liability Management Committee (“ALCO”) for the purpose of monitoring and managing market risk, which is defined as the risk of loss of net interest income or economic value arising from changes in market interest rates and prices. The type of market risk which most affects the Company’s financial instruments is interest rate risk, which is best quantified by simulating the hypothetical change in the economic value of the Bank that would occur under specific changes in interest rates. Substantially all of the Bank’s interest-bearing assets and liabilities are exposed to interest rate risk, and a large percentage of the Bank’s assets are longer term loans with the interest rate fixed for a significant period of time. Thus, the change in the economic value of the Bank’s net assets is a more meaningful measurement, rather than the volatility of net interest income, to use in measuring and monitoring the Bank’s interest rate risk. Change in economic value is measured using an internal model, wherein the net portfolio value (“NPV”) of the Bank’s current interest-sensitive assets and liabilities is measured at different hypothetical interest rate levels centered on the current term structure of interest rates. The Bank’s exposure to interest rate risk results from, among other things, the difference in maturities in interest-earning assets and interest-bearing liabilities. Since the Bank’s assets currently have a longer maturity than its liabilities, the Bank’s economic value could be negatively impacted during a period of rising interest rates. Alternatively, in periods of falling interest rates the Bank’s mortgage loans will repay at an increasing rate and cause the Bank to reinvest these cash flows in periods of low interest rates, also negatively affecting the Bank’s economic value. The relationship between the interest rate sensitivity of the Bank’s assets and liabilities is continually monitored by management and ALCO. The Bank prices and originates loans, and prices and originates its deposits, including CDs, at market interest rates. Volumes of such loans and deposits at various maturity and repricing horizons will vary according to customer preferences as influenced by the term structure of market interest rates. The Bank utilizes its available for sale investment portfolios to generate additional interest income, to manage its liquidity, and to manage its interest rate risk. These securities provide the Bank with a cash flow stream to fund asset growth or liability maturities. In addition, if management determines that it is advisable to do so, the Bank can lengthen or shorten the average maturity of all interest-bearing assets through the selection of fixed rate or variable rate securities, respectively. 8 Table of Contents The Bank utilizes advances from the FHLB in managing its interest rate risk and as a tool to augment deposits in funding asset growth. The Bank typically utilizes these funding sources to better match its fixed rate interest-bearing assets with longer maturities or repricing characteristics. The nature of the Bank’s current operations is such that it is not subject to foreign currency exchange or commodity price risk. Additionally, neither the Company nor the Bank owns any trading assets. At December 31, 2013, the Bank did not have any hedging transactions in place such as interest rate swaps, caps, or floors, although these derivatives are often used by banks to manage interest rate risk. The Bank has policies or procedures in place for measuring interest rate risk. These policies and procedures stipulate acceptable levels of interest rate risk. The key measurement of interest rate risk is the calculation of the sensitivity of the Bank’s economic value, or NPV which is defined as the net present value of the Bank’s existing assets, liabilities and off-balance sheet instruments. The calculated estimates of the change in NPV and the change in the ratio of NPV to the economic value of the Bank’s assets in each rate scenario (“NPV Ratio”) at December 31, 2013 are as follows: NPV Amount NPV Ratio Change in Interest Rates NPV Amount NPV Ratio % Change Policy Limitation % Change Policy Limitation (in thousands) +400 Basis Points $ % -3
